DETAILED ACTION

Title
The title is objectionable.  The title of the design identifies the article in which the design is embodied by the name generally known and used by the public.  See MPEP 1503.01.   For clarity of disclosure, the title should be amended throughout the application, original oath or declaration, application date sheet excepted, to read: --Lipstick container--.

Rejection - 35 USC 171
The claim is rejected under 35 U.S.C. 171 as being directed to nonstat-utory subject matter in that it lacks ornamentality. To be patentable, a design must be “created for the purpose of ornamenting” the article in which it is embodied. See In re Carletti, 328 F.2d 1020, 140 USPQ 653 (CCPA 1964).
The following evidence establishes a prima facie case of a lack of ornamentality: In the original disclosure presented by the applicant, applicant detailed how the heart shaped vase portion was designed for allowing the article to lean “45% clockwise or counterclockwise, can stand on the floor…the tube can be stored and maintained easily.”
   Applicant is reminded that an ornamental feature or design has been defined as one which was “created for the purpose of ornamenting” and cannot be the result or “merely a by-product” of functional or mechanical considerations, In re Carletti et al., 328 F.2d 1020,140 USPQ 653 (CCPA 1964); Blisscraft of Hollywood v. United Plastic Company et al., 127 USPQ 452 (S.D.N.Y. 1960).  Therefore, for a design to be ornamental within the requirements of 35 USC 171, it must be created for the “purpose of ornamenting” and motivated by the “thought of ornament,” In re Carletti et al., 328 F.2d 1020,140 USPQ 653 (CCPA 1964).
Evidence that demonstrates the design is ornamental may be submitted from the applicant in the form of an affidavit or declaration under 37 CFR 1.132:
(a) stating the ornamental considerations which entered into the design of the article; and
(b) identifying what aspects of the design meet those considerations.
An affidavit or declaration under 37 CFR 1.132 may also be submitted from a representative of the company, which commissioned the design, to establish the ornamentality of the design by stating the motivating factors behind the creation of the design.
Attorney arguments are not a substitute for evidence to establish the ornamentality of the claim.  Ex parte Webb, 30 USPQ2d 1064, 1067-68 (Bd. Pat. App. & Inter. 1993).

	Therefore, to overcome this rejection an affidavit or declaration under 37 CFR 1.132 must be submitted by the applicant or representative of the company AND the following must be cancelled from the specification:

    PNG
    media_image1.png
    140
    670
    media_image1.png
    Greyscale

References
The references are cited as art of record. Applicant may view and obtain copies of the cited U.S Patent references by visiting the following site and doing an online search. http://patft.uspto.gov/.  As per the requirement under MPEP 707.05(a), copies of cited foreign patent documents and non-patent literature (NPL) will be furnished with the Office action.

Conclusion
	The claim design is rejected.

Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant' s representative if the representative is not registered to practice before the USPTO. Appointment as applicant' s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.	

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. 
Applicants may submit replies to Office actions only by:

⦁	Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
⦁	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
⦁	Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
⦁	Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

•	Patentability Contact
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, to Jennifer Rivard whose telephone number is (571) 272-2609.   The examiner can normally be reached on Monday -Friday from 7:00 a.m. to 3:30 p.m.  If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner’s supervisor can be reached at 571- 272-2998.
•	Contact Information
To fax an official response to this action, or to fax any other formal communication you wish to be made of record in this application use 571-273-8300. 
•	Information regarding Status of an Application
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center,  visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
•	Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  
/Jennifer Rivard/Primary Examiner, Art Unit 2911